DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 12/28/2021. Claims 1-24 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 63/130,956, filed 12/28/2020. The assignee of record is MONTYCLOUD INC. The listed inventor(s) is/are: Parthasarathy, Kannan; Krishnamachari, Venkatanathan; Dubey, Sumant; S K, Muhammed Basil; Mallya, Varsha; Periwal, Ritu; Agasthian, Padalingam; Santhanam, Srimathi.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  “102” appears to be a typo, please see line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (WO 2018208472 A1, published 4/21/2018) in view of Subramaniam et al. (US 20200342032 A1, published 10/29/2020; hereinafter Sub).
For Claim 1, Zou teaches a cloud management platform for facilitating management of cloud infrastructure by using smart bots (Zou ¶ 0068), the cloud management platform comprising: 
a plurality of virtual cloud appliances (Zou ¶ 0068); and 
a memory coupled to the plurality of virtual cloud appliances (Zou ¶ 0132), wherein the memory comprises a plurality of modules in the form of programmable instructions executable by the plurality of virtual cloud appliances, wherein the plurality of modules comprises (Zou ¶ 0132, 0135): 
a data obtaining module configured to obtain one or more insights associated with one or more user accounts of one or more users on a cloud infrastructure from one or more cloud infrastructure resources (Zou ¶ 0034, 0135); 
a data validation module configured to determine one or more cloud infrastructure issues associated with the one or more user accounts by validating the obtained one or more insights based on a set of predefined rules (Zou ¶ 0079, 0083, 0084, 0135); 
a data management module configured to manage the cloud infrastructure (Zou ¶ 0063, 0117).
Zou does not explicitly teach a bot creation module configured to create one or more customized bots for the determined one or more cloud infrastructure issues based on one or more user parameters by using a rule engine based Artificial Intelligence (AI) model; a bot deploying module configured to deploy the created one or more customized bots on the one or more cloud infrastructure resources. 
However, Sub teaches a bot creation module configured to create one or more customized bots for the determined one or more cloud infrastructure issues based on one or more user parameters by using a rule engine based Artificial Intelligence (AI) model (Sub ¶ 0060, 0071, 0088, 0190); 
a bot deploying module configured to deploy the created one or more customized bots on the one or more cloud infrastructure resources (Sub ¶ 0060, 0061, 0211, 0212);
via the deployed one or more customized bots (Sub ¶ 0060, 0061, 0211, 0212). 
Sub and Zou are analogous art because they are both related to bots.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the bot creation module of Sub with the system of Zou because of improvements to performance of the bot system (Sub ¶ 0002).
For Claim 2, Zou-Sub teaches the cloud management platform of claim 1, wherein the one or more user parameters comprise: type of the one or more users, configuration of the one or more cloud infrastructure resources and type of the cloud infrastructure associated with the one or more users (Sub ¶ 0216-0220).
For Claim 3, Zou-Sub teaches the cloud management platform of claim 1, wherein in obtaining the one or more insights associated with one or more user accounts of the one or more users on the cloud infrastructure from the one or more cloud infrastructure resources, the data obtaining module is configured to: monitor the one or more user accounts associated with the one or more users; and obtain the one or more insights associated with the one or more user accounts based on result of monitoring by using the rule engine based Al model (Zou ¶ 0034, 0036, 0088).
For Claim 4, Zou-Sub teaches the management platform of claim 1, wherein in creating the one or more customized bots for the determined one or more cloud infrastructure issues based on the one or more user parameters by using the rule engine based Al model, the bot creation module is configured to: obtain the one or more user parameters corresponding to the one or more users and the cloud infrastructure (Sub ¶ 0216); correlate the obtained one or more user parameters, determined one or more issues, the validated one or more insights, one or more events and one or more bot parameters by using the rule engine based Al model, wherein the one or more events comprise (Sub ¶ 0129, 0217-0220): one or more security events and one or more compliance events associated with the one or more user accounts (Sub ¶ 0049); generate a customized bot configuration for the cloud infrastructure based on result of correlation (Sub ¶ 0217-0219); and create the one or more customized bots for the determined one or more cloud infrastructure issues based on the generated customized bot configuration by using the rule engine based Al model via the bot manager (Sub ¶ 0129, 0132-0133).
For Claim 5, Zou-Sub teaches the cloud management platform of claim 1, wherein the one or more insights associated with the one or more user accounts are obtained through one or more primary bots wherein the one or more primary bots comprise: one or more security bots and one or more compliance bots (Zou ¶ 0072, 0096).
For Claim 6, Zou-Sub teaches the cloud management platform of claim 1, further comprises a data receiver module configured to: periodically receive one or more bot parameters from the one or more customized bots deployed on the one or more cloud infrastructure resources 102, wherein the one or more bot parameters comprise: bot states, bot types, bot instances, launch scope of the bot instances and bot management functionalities (Sub ¶ 0119, 0123, 0126); and store the received one or more bot parameters in a storage unit (Sub ¶ 0123, 0126).
For Claim 7, Zou-Sub teaches the cloud management platform of claim 1, wherein in managing the cloud infrastructure via the deployed one or more customized bots, the data management module is configured to perform at least one of: predict one or more activities associated with the one or more user accounts via the deployed one or more customized bots; predict one or more behavior patterns of the one or more users via the deployed one or more customized bots; and perform one or more actions on the one or more cloud infrastructure resources via the one or more customized bots based on the determined one or more cloud infrastructure issues, the predicted one or more activities and the predicted one or more behavior patterns to resolve the one or more cloud infrastructure issues (Zou ¶ 0083, 0117).
For Claim 8, Zou-Sub teaches the cloud management platform of claim 5, wherein when the one or more primary bots are the one or more security bots, in obtaining the one or more insights associated with the one or more user accounts of the one or more users on the cloud infrastructure from the one or more cloud infrastructure resources, the data obtaining module is configured to: dynamically fetch one or more security events associated with the one or more user accounts from one or more sources through the one or more security bots by continuously monitoring one or more security aspects of the one or more user accounts and wherein the one or more security aspects comprise: relevant events, configuration changes and API trail activities within the one or more user accounts (Zou ¶ 0063, 0072, 0096); and generate one or more security insights associated with the one or more user accounts on the cloud infrastructure based on the fetched one or more security events by using the rule engine based Al model via the one or more security bots (Zou ¶ 0063, 0072, 0096).
For Claim 9, Zou-Sub teaches the cloud management platform of claim 8, wherein when the one or more primary bots are the one or more security bots (Zou ¶ 0083, 0117), in managing the cloud infrastructure via the deployed one or more customized bots, the data management module is configured to: determine one or more security issues based on the generated one or more security insights and predefined security information by using the rule engine based Al model via the one or more customized bots (Sub ¶ 0060); notifies the one or more users of the determined one or more security issues via a notification interface, wherein the notification interface comprises: chat, in-app notifications, email, Short Message Service (SMS) and web interface (Sub ¶ 0144, 0148); and perform one or more security actions on the one or more cloud infrastructure resources via the one or more customized bots to resolve the determined one or more security issues (Zou ¶ 0083, 0117).
For Claim 10, Zou-Sub teaches the cloud management platform of claim 8, wherein the one or more sources comprise at least one of: cloud services, infrastructure events and alerts (Zou ¶ 0063).
For Claim 13, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 9 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 10 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 11-12 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou-Sub as applied to claim 5 above, and further in view of Kothandaraman et al. (US 20190155225 A1, published 5/23/2019; hereinafter Kot).
For Claim 11, Zou-Sub teaches the cloud management platform of claim 5, Zou-Sub does not explicitly teach wherein when the one or more primary bots are the one or more compliance bots, in obtaining the one or more insights associated with the one or more user accounts of the one or more users on the cloud infrastructure from the one or more cloud infrastructure resources, the data obtaining module is configured to: dynamically fetch one or more compliance events associated with the one or more user accounts from one or more sources through the one or more compliance bots by continuously monitoring one or more compliance aspects of the one or more user accounts, wherein the one or more compliance aspects comprise: configuration and changes to infrastructure in the one or more user accounts; and generate one or more compliance insights associated with the one or more user accounts on the cloud infrastructure based on the fetched one or more compliance events by using the rule engine based Al model via the one or more compliance bots.
However, Kot teaches wherein when the one or more primary bots are the one or more compliance bots, in obtaining the one or more insights associated with the one or more user accounts of the one or more users on the cloud infrastructure from the one or more cloud infrastructure resources (Kot ¶ 0027-0028), the data obtaining module is configured to: dynamically fetch one or more compliance events associated with the one or more user accounts from one or more sources through the one or more compliance bots by continuously monitoring one or more compliance aspects of the one or more user accounts, wherein the one or more compliance aspects comprise: configuration and changes to infrastructure in the one or more user accounts (Kot ¶ 0028-0032, 0036); and generate one or more compliance insights associated with the one or more user accounts on the cloud infrastructure based on the fetched one or more compliance events by using the rule engine based Al model via the one or more compliance bots (Kot ¶ 0034, 0036).
Kot and Zou-Sub are analogous art because they are both related to bots.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the bot techniques of Kot with the system of Zou-Sub to capture and interpret the actions of specific processes in existing software applications, it can then perform its assigned task autonomously (Kot ¶ 0003).
For Claim 12, Zou-Sub-Kot teaches the cloud management platform of claim 11, wherein when the one or more primary bots are the one or more compliance bots, in managing the cloud infrastructure via the deployed one or more customized bots (Sub ¶ 0060), the data management module is configured to: ascertain if the generated one or more compliance insights adhere to a pre-configured compliance rules via the one or more customized bots (Kot ¶ 0047); determine one or more compliance violations upon ascertaining that the one or more compliance insights do not adhere with the pre-configured compliance rules based on the generated one or more compliance insights and the pre-configured compliance rules by using the rule engine based Al model (Kot ¶ 0039); notifies the one or more users of the determined one or more compliance violations via a notification interface (Kot ¶ 0044, 0055); and perform one or more compliance actions on the one or more cloud infrastructure resources via the one or more customized bots to resolve the determined one or more compliance violations (Kot ¶ 0044, 0055).
For Claim 23, the claim is substantially similar to claim 11 and therefore is rejected for the same reasoning set forth above. 
For Claim 24, the claim is substantially similar to claim 12 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220138081 A1, Systems And Methods For Optimization Of Application Performance On A Telecommunications Network
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446